Citation Nr: 0118266	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  01-03 536	)	DATE
	)
	)


THE ISSUE

Whether the August 1969 decision of the Board of Veterans 
Appeals (Board) that granted a 30 percent rating for 
residuals of a gunshot wound of the right thigh and buttock 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from October 1964 to 
October 1968.  This matter arises as an exercise of the 
Board's original jurisdiction on the motion of the veteran 
alleging CUE in an August 1969 Board decision that granted a 
30 percent rating for residuals of a gunshot wound of the 
right thigh and buttock.

In May 2001, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this case on the 
Board's docket for sufficient cause under the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c). 


FINDINGS OF FACT

1. In an August 1969 decision, the Board granted a 30 percent 
rating for residuals of a gunshot wound of the right thigh 
and buttock.

2. The regulatory provisions applicable to the issue before 
the Board in August 1969 were not properly applied, and 
this error manifestly changed the outcome.

3. The August 1969 decision of the Board was completely 
inconsistent with and was completely unsupported by the 
evidence then of record.

4. The following Finding of Fact is made by the Board in lieu 
of the Findings of Fact made in the August 1969 Board 
decision:  The gunshot wound of the right thigh and 
buttock resulted in moderately severe injury to Muscle 
Groups XIII, XV, and XVII.



CONCLUSIONS OF LAW

1. The August 1969 Board decision that granted a 30 percent 
rating for residuals of a gunshot wound of the right thigh 
and buttock was clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. § 20.1403 
(2000).

2. The following Conclusion of Law is made by the Board in 
lieu of the Conclusion of Law made in the August 1969 
Board decision:  A 50 percent rating is warranted for 
residuals of a gunshot wound of the right thigh and 
buttock.  38 U.S.C.A. § 355; 38 C.F.R. §§ 4.55(a), 
4.56(c), 4.73, Diagnostic Codes 5313, 5315, 5317 (as in 
effect in 1969).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The evidence of record at the time of the Board's August 1969 
decision included the veteran's service medical records.  
Those records document that the veteran sustained a missile 
wound of the right thigh and buttock on August 22, 1967, 
while on patrol in Vietnam.  The veteran arrived at the U.S. 
Naval Hospital in Guam on August 25, 1967, and remained there 
until September 26, 1967.  The point of entry was reported to 
be the posterior lower right thigh.  The bullet traveled the 
length of the posterior thigh and lodged in the veteran's 
right buttock.  The wounds of the right thigh and buttock 
were debrided and the bullet was extracted from the right 
buttock.  There was no artery or nerve involvement.  During 
the course of hospitalization, there were delayed primary 
closures and a drain placed in the distal right thigh wound.  
During hospitalization, the veteran was started on a course 
of calisthenic exercises which he tolerated well.  The 
veteran was hospitalized for just over one month and returned 
to duty on September 26, 1967.

Subsequent service medical records reveal that on October 4, 
1967, the veteran complained of pain above the knee and in 
the upper thigh on extensive movement.  Clinical findings 
revealed a minimal decrease in strength in the right 
quadriceps muscle.  The veteran was given medication for pain 
and quadriceps exercises.  On October 19, 1967, the eight to 
nine centimeter scar incision over the distal posterior thigh 
was reported to be painful with prolonged exercise.  Clinical 
findings revealed a moderate amount of dense scar tissue 
around the wound, which was slightly tender.  The following 
day the veteran was referred for a surgical consultation for 
similar complaints, with comment by a physician that it was 
believed he was not fit for duty.

On surgical consultation, the veteran stated that he had a 
pin sticking feeling and a pulling downward in the medial 
thigh when he walks or runs for a long time.  

Clinical findings revealed weakness in the quadriceps and on 
flexion and extension of the right foot.  He was placed on 
light duty for one month and given muscle strengthening 
exercises.  In March 1968, the veteran reported that he had 
been going to physical therapy for one month, with no 
results.  In May 1968, he reported pain in the right lower 
extremity for eight months.  He noted that he had been going 
to physical therapy for three months and that he was still 
having trouble.  Clinical findings revealed a lot of scar 
tissue over the hamstrings muscle which was tender.  There 
were no further pertinent clinical findings prior to 
discharge from service.

On VA examination in December 1968, the veteran complained of 
pain in the lower portion of the right thigh after prolonged 
standing, continuous walking or running.  The objective 
clinical findings included a well-healed, 4 inch transverse 
scar on the right buttock, and a 5 inch vertical, well-healed 
scar on the medial aspect of the lower end of the right 
thigh, just above the right knee.  The scar on the medial 
aspect of the right thigh was reported to be somewhat 
adherent to the underlying Muscle Group XV.  The diagnostic 
impression was gunshot wound, right thigh and right buttock, 
Muscle Group XV, symptomatic.

In the original RO rating decision of March 1969, the rating 
board noted the veteran's injury in service, including injury 
to the right thigh with the track of the bullet traveling the 
length of the right thigh before lodging in the right 
buttock.  Service connection was granted for residuals of a 
gunshot wound to the right thigh and buttock, involving 
Muscle Group XV; a 20 percent rating was assigned under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5315 
pertaining only to moderately severe injury of Muscle Group 
XV.  The Board notes that Muscle Group XV is defined in the 
rating schedule as the mesial thigh group affecting the 
functions of adduction of the hip, flexion of the hip and 
flexion of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5315 
(2000).  The veteran appealed for a higher rating.

In the August 1969 Board decision, the veteran was granted an 
increased 30 percent rating for residuals of a gunshot wound 
to the right thigh and buttock.  In its decision, the Board 
concluded that the veteran's muscle injury was more 
appropriately rated under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5313 pertaining to Muscle Group XIII, 
inasmuch as that was the site of the primary injury and the 
major muscle group affected by the injury.  A 30 percent 
rating was assigned under Diagnostic Code 5313, consistent 
with a finding of moderately severe injury to Muscle Group 
XIII.  There was no discussion as to a rating for the injury 
to Muscle Group XV or any other group of muscles in the 
August 1969 Board decision.

II.  Analysis

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F. 3d 1516 (Fed. Cir. 1994).  Effective on November 
21, 1997, however, the provisions of Pub. L. No. 105-111, 
111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West Supp. 
2000)) permit challenges to decisions of the Board on the 
grounds of CUE.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective on February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of CUE.  64 Fed. 
Reg. 2134-2141 (1999).  It is apparent, however, that the 
U.S. Congress, in creating § 7111, intended the U.S. 
Department of Veterans Affairs (VA) to follow established 
case law defining CUE found primarily in the precedent 
decisions of the U.S. Court of Appeals for Veterans Claims 
(Court).  64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 
158 F. 3d 1377, 1382-83 (Fed. Cir. 1998).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a); see Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Review for CUE in a prior Board decision must be based on the 
record and the law as it existed when that decision was made.  
38 C.F.R. § 20.1403(b); see also Russell v. Principi, 3 Vet. 
App. 310, 314 (1992).

In Russell, the Court set forth a three-pronged test for 
determining when there is CUE present in a prior decision: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
See Baldwin v. West,   13 Vet. App. 1, 5 (1999); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has 
held that the VA's breach of its duty to assist cannot form a 
basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. 
App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

In addition, in a recent decision, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 20.1404(b), which required that a claimant plead CUE with 
sufficient particularity, was invalid.  The Federal Circuit 
reasoned that 38 C.F.R. § 20.1404(b), when read in 
conjunction with 38 C.F.R. § 20.1409(c), operated to prevent 
Board review of any CUE claim that was the subject of a 
motion that was denied for failure to comply with the filing 
and pleading requirements.  The Federal Circuit explained 
that the regulation was contrary to the requirement of 
38 U.S.C.A. § 7111(e) that a CUE claim "shall be decided by 
the Board on the merits."  Disabled American Veterans v. 
Gober, 234 F.3d. 682 (Fed. Cir. 2000).  In that same 
decision, however, the Federal Circuit upheld the validity of 
each of the other implementing regulations that had been 
challenged.  Id.

At the time of the 1969 Board decision, the provisions of 
38 C.F.R. § 4.56(c) were as follows:
(c) Moderately severe disability of 
muscles.
Type of injury. Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile 
of low velocity, with debridement or 
with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for 
prolonged period in service for 
treatment of wound of severe grade.  
Record in the file of consistent 
complaint of cardinal symptoms of muscle 
wounds.  Evidence of unemployability 
because of inability to keep up to 
production standards is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate 
loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscle 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or 
moderately severe loss.  38 C.F.R. 
§ 4.56(c) (1969).

This veteran's gunshot wound of the right thigh and buttock 
met all of the essential requirements for moderately severe 
injury as detailed in 38 C.F.R. § 4.56(c), above.  It was a 
large wound involving Muscle Groups XIII, XV, and XVII, and 
appears to have traversed virtually the entire course of 
Muscle Group XIII.  It involved debridement of all wounds, 
intermuscular scarring, a lengthy period of inservice 
hospitalization, weakness of the muscles, and the need for 
physical therapy at least through May 1968, and having to be 
placed on one or more periods of light duty between late 
September 1967 and May 1968.  The entrance and exit scars 
were relatively large, and there was every indication of 
moderate loss of muscle substance.

The RO indeed found moderately severe injury to Muscle Group 
XV in its March 1969 rating action.  The Board found 
moderately severe injury to Muscle Group XIII in the August 
1969 decision, left undisturbed the RO finding of moderately 
severe injury to Muscle Group XV, and failed to classify at 
all the extent of injury to Muscle Group XVII.

At the time of the August 1969 Board decision, 38 C.F.R. 
§ 4.55(a) provided that 

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group affected 
will be elevated from moderate to 
moderately severe, or from moderately 
severe to severe, according to the 
severity of the aggregate impairment of 
function of the extremity.  38 C.F.R. 
§ 4.55(a) (1969).

In considering the evidence that was before the Board at the 
time of the August 1969 Board decision, we now conclude that 
the decision to assign only a 30 percent rating for the 
veteran's residuals of a gunshot wound to the right thigh and 
buttock was erroneous.  The evidence then of record revealed, 
and the Board in effect found, moderately severe injury to 
Muscle Group XIII in addition to Muscle Group XV.  If there 
was no additional evidence before the Board in August 1969, 
the two moderately severe muscle injuries should have been 
elevated to a 40 percent rating under the provisions of 
Diagnostic Code 5313 pertaining to severe muscle injury.  See 
38 C.F.R. § 4.55(a) (1969).  On this basis alone, a finding 
of CUE in the August 1969 Board decision would be warranted.

The second error was in failing to classify the severity of 
injury to Muscle Group XVII and to deal with the regulatory 
implications of the severity of that muscle injury.  The 
Board is particularly impressed by the evidence which 
reflects that both the entrance wound and the site where the 
bullet was extracted from the veteran's right buttock 
involved debridement and delayed primary closure.  Everything 
that has been said concerning the type of injury, the 
treatment, and the symptoms of the injuries to Muscle Groups 
XIII and XV are likewise applicable to Muscle Group XVII.  
Under the provisions of 38 C.F.R. § 4.56(c) (1969), the 
injury to Muscle Group XVII met the definition of moderately 
severe muscle injury.  In such a case, where there are three 
moderately severe muscle injuries involving three Muscle 
Groups in the same anatomical area, the rating for the major 
group affected is to be elevated by one level and used as the 
evaluation for the affected muscle groups.  Under the facts 
of this case, the veteran's three separate moderately severe 
muscle injuries should have been elevated by one level to 
severe muscle injury and assigned a 50 percent rating under 
the provisions of Diagnostic Code 5317.  The major group 
affected has been interpreted by the Board as the more 
severely injured muscle group where the ratings for the 
injured muscle groups are the same, or the muscle group which 
carries the higher rating where that is not the case.

In finding reversible error in the August 1969 Board decision 
at this time, the Board observes that the regulations then in 
effect were not properly applied to the evidence of record at 
the time.  In view of the clinical findings of record at the 
time of the August 1969 Board decision, the veteran was 
entitled to a 50 percent rating
under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 
5317, based on the elevation of moderately severe muscle 
injury to Muscle Groups XIII, XV, and XVII, to one rating for 
severe muscle injury.

Based on the foregoing discussion, the Board finds that the 
August 1969 Board decision contained CUE which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Therefore, the Board finds that the August 
1969 Board decision was clearly and unmistakably erroneous.


ORDER

The veteran's motion to revise or reverse the August 1969 
decision of the Board that granted a 30 percent rating for 
residuals of a gunshot wound of the right thigh and buttock 
is granted, and the veteran is assigned a 50 percent rating 
for his residuals of a gunshot wound of the right thigh and 
buttock.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

